Exhibit 10.1

 

AGREEMENT

 

This agreement (this “Agreement”) is entered into as of January 10, 2014, by and
among Prospect Global Resources, Inc., a Nevada corporation (“Prospect”), Apollo
Management VII, L.P., a Delaware limited partnership (“Apollo Management”), and
Apollo Commodities Management, L.P., a Delaware limited partnership with respect
to Series I (“Apollo Commodities” and together with Apollo Management,
“Apollo”).

 

Reference is made to the (i) Promissory Note dated March 7, 2013, issued by
Prospect to Apollo Management, as amended (the “Apollo Management Note”),
(ii) Promissory Note dated March 7, 2013, issued by Prospect to Apollo
Commodities, as amended (the “Apollo Commodities Note” and together with the
Apollo Management Note, the “Apollo Notes”), (iii) Senior First Priority Secured
Promissory Note dated August 1, 2012, issued by Prospect Global Resources, Inc.,
a Delaware corporation, to The Karlsson Group, Inc. (“Karlsson”), an Arizona
corporation, as amended (the “Karlsson Note”), and (iv) the Fourth Extension
Agreement (as in effect on the date hereof, the “Fourth Extension Agreement”)
among Karlsson, Prospect and the other parties thereto.

 

Apollo and Prospect hereby acknowledge and agree that (i) upon retirement or
extinguishment of the Karlsson Note on or before March 10, 2014 (the “Karlsson
Buy-Out”) in accordance with the terms of the Fourth Extension Agreement, and in
any event for consideration with aggregate value less than or equal to 17.0% of
the aggregate amount outstanding thereunder (including in respect of accrued
interest and tax gross-up obligations) and (ii) subject to the simultaneous
(a) delivery to Apollo by Prospect of a release in a form acceptable to Apollo,
(b) execution and delivery of a registration rights agreement by Prospect and
Apollo in connection with the Shares in a form acceptable to Apollo and in no
event less favorable to Apollo than the registration rights agreement entered
into by Prospect and Karlsson as of August 1, 2012 and (c) execution and
delivery of a customary issuance agreement by Prospect and Apollo in connection
with the issuance of the Shares to Apollo in a form acceptable to Apollo, Apollo
Management and Apollo Commodities, respectively, shall accept in full
satisfaction of any amounts then outstanding under the Apollo Notes (the “Note
Satisfaction”) a number of shares of common stock of Prospect in accordance with
the following formula (the “Shares”):

 

CS = 17.0% x (PI/AP)

 

WHERE

 

CS                                equals the number of shares of common stock of
Prospect to be issued to Apollo Management and Apollo Commodities, respectively,
upon the consummation of the Karlsson Buy-Out.

 

PI                                    equals the outstanding principal and
accrued and unpaid interest on the applicable Apollo Note upon the consummation
of the Karlsson Buy-Out.

 

AP                                equals the price per share of common stock of
Prospect, which price shall be equal to either (a) (i) if the money raised for
the Karlsson Buy-Out is in the form of an Equity Issuance, then the price per
share of common stock of Prospect issued in such Equity Issuance or (ii) if the
money raised for the Karlsson Buy-Out is in the form of a security convertible
into common stock of Prospect, the conversion price per share of common

 

--------------------------------------------------------------------------------


 

stock contemplated by such convertible security; provided that, notwithstanding
anything to the contrary in this Agreement, in both of such subclauses (i) and
(ii), AP shall not exceed the price per share calculated in accordance with the
following clause (b), or (b) if the money raised for the Karlsson Buy-Out is not
in the form of an Equity Issuance or a security convertible into common stock of
Prospect, the volume weighted average price of the common stock of Prospect for
the [five (5)] trading days immediately following the date of consummation of
the Karlsson Buy-Out (or, if later, the date that the consummation of the
Karlsson Buy-Out and the material terms of the capital raise in connection
therewith have been publicly disclosed). “Equity Issuance” shall mean any
issuance or sale by Prospect of shares of its common stock for the purposes of
consummating the Karlsson Buy-Out.

 

Apollo further acknowledges and agrees that the ten percent (10%) prepayment
requirement set forth in Section 1(c) of the Apollo Notes shall not apply to the
first $1,000,000 in Financings (as such term is defined in the Apollo Notes)
that Prospect arranges on or after December 10, 2013 and of which it receives
the proceeds on or before March 10, 2014.

 

Except as expressly modified in this Agreement, all provisions of the Apollo
Notes are and shall remain unchanged and shall continue in full force and
effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Apollo Notes. This Agreement shall be binding on
and shall inure to the benefit of the parties hereto and their respective
successors and assigns. This Agreement may be executed by the parties hereto on
any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its principles of
conflicts of law. Each of the parties hereto waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding arising out of or relating to this Agreement. No amendment or
waiver of this Agreement shall be valid or binding unless contained in a writing
agreement executed by each of the parties hereto.

 

Each of the parties hereto acknowledges and agrees that if the Note Satisfaction
is not consummated on or prior to March 10, 2014 then this Agreement shall be
null and void and of no further force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.

 

 

Prospect Global Resources, Inc.

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

 

 

Apollo Management VII, L.P.

 

 

 

By:

AIF VII Management, LLC,

 

 

its General partner

 

 

 

 

 

By:

/s/Laurie D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

 

 

 

 

Apollo Commodities Management, L.P.

 

with respect to Series I

 

 

 

By:

Apollo Commodities Management GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/Laurie D. Medley

 

Name:

Laurie D. Medley

 

Title:

Vice President

 

--------------------------------------------------------------------------------